- - - - - - - - - - - - - - - - - - - - - - - ----------------- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date dear contact person identification_number contact number employer_identification_number form required to be filed tax years uil this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lemer director exempt_organizations rulings agreements enclosure notice437 redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number r---------------------- -------------- ' ' department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend m applicant n applicant's reference name location p governmental agency q governmental agency r date s date t date u year v percentage w date m dollars monetary amount n dollars monetary amount o dollars monetary amount p dollars monetary amount q dollars monetary amount r dollars monetary amount s dollars monetary amount t dollars monetary amount u dollars monetary amount v dollars monetary amount w dollars monetary amount x dollars monetary amount y dollars monetary amount z dollars monetary amount contact person identification_number contact number fax number employer_identification_number uil nos letter cg ----------------------------------------------------------------------------------------- dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues does the applicant whose primary activity consist of providing consulting services for a fee and operating in a commercial manner qualify for exemption under sec_501 c of the code facts you were incorporated in on r your stated purposes are to help organizations obtain federal exemptions federal proposals and federal benefits on s you filed an amendment with in order to add the provisions necessary to meet the organizational_test for sec_501 c of the code you filed another amendment on tin order to change your name tom your bylaws indicate membership they also indicate in article ii that the right or interest of a member shall not terminate except upon the happening of any of the following events death resignation expulsion dissolution or liquidation of the corporation page of the form_1 lists your activities as helping non profits write proposals for federal grants you work to help organizations construct elderly projects by helping them obtain funding you have been operating using your own funds since about u churches have given you some funding you now want to apply for a grant from the compassion capital fund for intermediary non profits a requirement of this program is to have exemption under sec_501 c you have no other fundraising programs you provided additional information that listed your past activities as creating awareness and disseminating information to potential grant requestors your staff has approached potential service providers through visits you have also conducted conferences to small groups and not for profit organizations presently you are providing policy consultation as well as information to policy makers of local governments charities private sectors faith based organizations in the areas of affordable housing opportunities for people with disabilities the homeless youth at risk the elderly and other vulnerable populations you are also providing periodic presentations to faith based organizations and individual organizations with the technical_advice necessary to incorporate establish their board_of directors assist in preparation of form_1023 provide them with administrative advice and identify the location and availability of grants to accomplish their social mission and qualify for a federal grant this process is called a proposal letter cg you market ideas through conducting conferences and having one on one visits with faith based organizations you have also approached potential service providers in order to prompt them into developing not for profit organizations finally you have visited prominent citizens who wish to serve their communities through the development of non profit organizations when someone shows interest in formalizing a community service project an appointment is scheduled your advice consists of giving information on specific grant programs of various governmental agencies additionally you advise the organization on the incorporation process and the irs's requirements you also provide an orientation on how to select a board_of directors furthermore you file for the federal tax exemption and the local_tax exemption and provide information on site location environmental site assessment subsoil exploration and perhaps an additional archeological study there is a contract executed that indicates all the services provided the fees in the contract are m dollars n dollars o dollars p dollars q dollars r dollars s dollars user_fee for exempt_organization p us proposal us proposal land concepts filing fee us proposal postage fee us proposal a the contract indicates you as the first part and the client as the second part you are also referred to as n this contract is a renewable year contract and requires the client to pay substantial fees initially a t dollars deposit is required the client agrees to contract with you exclusively for the proposal the client agrees that the fees for all the pertinent documents come from the grant money awarded if the client cancels the proposal the client agrees to pay all incurred expenses in the preparation of such and the proposal will be canceled and retained by your office you also provided a sample contract recommended by hud that is to be used by consultants who provide technical assistance to organizations that develop housing using hud grants contract for housing consultant services 92531-a-ch this contract establishes payment schedules for services rendered by the consultant the payment schedule shows that uo to of the consultant's fee is paid at the initial closing during the construction up to any previous payments will be made the balance shall be approved for final closing the contract also provides an incentive ofdollar_figure construction start acceptable cost certmcation and final closing to the consultant for prompt initial closing o o less your future activities consist of broadening services to increase the participation of faith based organizations you wish to become the first faith based consulting services firm of you also indicated the president's salary as u dollars the assistant's salary as v dollars one staff consultant is to receive w dollars per hour and another consultant is to be compensated at x dollars per hour the secretary is compensated y dollars per hour and each clerk is to be letter cg compensated z dollars per hour salaries are paid on a contract basis bonuses are computed as v percent of salaries sec_501 a of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 c such organizations are recognized if they are organized and operated exclusively for religious charitable and educational_purposes sec_1 c -1 a of the income_tax regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c and d ii of the regulations state that an organization whose net_earnings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in old dominion box co v united_states 477_f2d_344 41h cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in living faith inc v commissioner 60t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 c the court also concluded that competition with commercial firms is strong evidence of a substantial nonexempt commercial purpose in addition the court found that the organization used promotional materials to enhance sales the organization did letter cg - - - - - - - - - - - not use volunteers but paid salaries and it did not receive charitable_contributions in easter house v united_states u s t c the court refused to grant tax-exempt status to an adoption agency on the ground that it operated in a manner indistinguishable from and in competition with commercial entities the organization's solicitation practices for clients its salary structure and staffing its contract terms and the fact that it was funded by service fees outlined in the contract were indicators that it operated in a commercial manner revrul_71_529 c b describes a situation where an organization controlled by a group of exempt_organizations provided investment management services for a charge substantially less than cost solely it also only provided services to the group that formed it this organization qualified for exemption from federal_income_tax under sec_501 c of the code in this case the organization obtained contributions to cover all or part of the cost of the management services it provided and also used the contributions to provide supplemental income or capital to be used exclusively for the charitable educational or scientific purposes of the organizations it served in addition the fees paid_by the member organizations represented less than fifteen percent of the total costs of operation revrul_72_369 1972_2_cb_245 found that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption because providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code it was also found that furnishing the services at cost lacks the donative element necessary to establish this activity as charitable application of law sec_501 c of the code sets forth main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 c your organization has not satisfied the operational_test to satisfy the operational_test you must be operated exclusively for one or more exempt purposes you will not be operating exclusively for one or more exempt purposes as set forth in sec_1 c -1 e of the regulations unless your organization's activities are conducted in furtherance of tax exempt purposes you are providing consulting services for a fee to unrelated organizations that may or may not qualify for exemption under sec_501 c these services you describe further no exempt_purpose since consulting services conducted on a regular basis for a fee is a trade_or_business ordinarily carried out by a for profit business you are also employing members of your board_of directors resulting in private benefit accordingly you do not meet the operational_test of sec_501 c of the code your organization is similar to that in better business bureau of washington d c inc v united_states you have indicated that your organization will be involved in some educational activities although some activities may in themselves be considered educational the fact that letter cg one of your sub tantial activities is providing consulting and technical services for a fee similar to a for-profit business destroys your claim for exemption you are also comparable to the organization in living faith inc v commissioner t c m aff'd 950_f2d_365 cir your activities are carried on in a commercial manner which is evidenced by the fact that you do not use volunteers and you promote yourself in ways that are characteristic of a commercial business like this organization you are in direct competition with others who provide consulting services for a fee you are also like the organization described in easter house v united_states u s t c you contract like this organization with clients who agree to your fee structure other traits you share with this organization include the fact that you do not appear to be soliciting contributions and your staffing and salary structure are indicative of a for profit in addition your contract terms especially the provision that your clients are responsible for fees even if the client withdraws is a characteristic of a for profit you also only provide services to those that agree to your contract terms finally like this organization you are paying substantial compensation to your president your organization is also similar to that in revrul_72_369 c b like this organization you are providing consulting and technical services to unrelated organizations for a fee however you do not require clients to be exempt under sec_501 like this organization you give advice on specific methods of operations to client organizations and your services are tailored to the individual needs of the client organization your organization is not similar to that in revrul_71_529 c b which qualified for exemption under sec_501 you are not a membership_organization comprised of tax exempt_organizations which formed it in fact your services are available to any organization who wishes to apply for a federal grant another difference is that you are primarily funded by fees while fees make up less than of this organization's financial support in addition your expenses are paid from fees while this organization's operating_expenses are paid from grants finally you indicate you intend to pay substantial compensation to your board members and officers one of whom is your incorporator and president while an organization may pay reasonable_compensation for services rendered to it it appears that one of the purposes for your incorporation is to provide employment opportunities for particular individuals providing benefits to private persons who are not members of a charitable_class is not a charitable activity and you are therefore not operated exclusively for charitable purposes applicant's position your letter dated w explains your position with regard to tax exemption under sec_501 c of the code you maintain that you are organized and operated exclusively for exempt purposes described in sec_501 c as a result you conclude that you qualify under sec_501 of the code letter cg you state the following you offer consulting services and instruct educate capitulate and train other faith based organizations and community initiatives free of charge you assist faith based organizations and community initiative organizations in the filing of c forms free of charge you also provide the c fee to charitable organizations that demonstrate non payment capability this is done without making public announcement and without requesting payment on a charitable basis so that they can obtain federal funds and continue providing charitable services in their communities you assist faith based organizations with community initiatives and with the filing of the form_1101 of the p you assist faith based organizations in obtaining all the necessary documents to prepare write and submit proposals that will allow them to provide charitable services to their communities you attend meetings with local_government agencies faith based organizations and community initiatives charities and others upon request of the organization you provide initiative recommendations or planning advice upon request and pay your transportation gas meals and personal expenses you conduct conferences in the different municipalities at the mayor's invitation or that of local faith based organizations to promote president bush's initiative to eradicate homelessness within the next years you advocate partnerships with local and federal government programs as a contribution to abolish homelessness elderly and youth abandonment child abuse and neglect and much other social malevolence conferences are provided at no cost to the participants and the hosts you provide translating services at no cost to your customers furthermore you state that you are a not for profit organization you provide consulting services educate and give to faith based organizations technical knowledge you conduct charity work by assisting those organizations that work with very low income children youth and elders at no cost to them and are referred to them by word of mouth or upon their request the intent is to encourage the existing organizations in and outside the island to provide assistance to those in need and endorse the federal government initiative in creating a strong and healthier society fees for writing their proposals are not charged and when a proposal request is made only the actual cost of production is paid for service response to applicant's position your response indicates that you believe that you meet the requirements of sec_501 c because you are operating exclusively for c purposes your letter dated w outlines your position with regard to tax exemption under sec_501 of the code you maintain that you are organized and operated exclusively for exempt purposes described in sec_501 c as a result you conclude that you qualify under sec_501 of the code you maintain that you offer your services free of charge however your contract with clients indicates otherwise this contract requires a substantial deposit and lists fixed service fees the client is also responsible for any expenses_incurred if the client decides to withdraw the letter cg contract for housing consultant services 92531-a-ch provided by hud for consultants such as yourself demonstrates that you are funded by fees for specific services you render to your client you also did not provide any details on how you are operating substantially below cost as required by revrul_72_369 1972_2_cb_245 in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption 505_f2d_1068 held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact since you have not provided information from which it can be concluded that you are operating exclusively for charitable and educational_purposes within the meaning of sec_501 you do not meet the operational_test of sec_501 c of the code ' conclusion based on the facts it appears that you are operating in a manner similar to a commercial enterprise since your primary activity is providing consulting services for a fee your organization is in competition with other firms providing consulting services although you purport that you are operating for exempt purposes these purposes are incidental to your business_purpose accordingly you do not qualify under sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not til a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in letter cg part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it witliin the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance deliver to internal_revenue_service eo determinations qualitv assurance you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements letter cg
